Exhibit 10.1
[Execution]
AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT
AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT, dated November 23, 2010 (this
“Amendment No. 2”), is by and among Wells Fargo Bank, National Association,
successor by merger to Wachovia Bank, National Association, a national banking
association, in its capacity as administrative agent pursuant to the Loan
Agreement (as hereinafter defined) acting for and on behalf of the parties
thereto as lenders (in such capacity, “Agent”), the parties to the Loan
Agreement as lenders (individually, each a “Lender” and collectively,
“Lenders”), Builders FirstSource — Dallas, LLC, a Delaware limited liability
company (“Builders Dallas”), Builders FirstSource — Atlantic Group, LLC, a
Delaware limited liability company (“Builders Atlantic”), Builders FirstSource —
Raleigh, LLC, a Delaware limited liability company (“Builders Raleigh”),
Builders FirstSource — Southeast Group, LLC, a Delaware limited liability
company (“Builders Southeast”), Builders FirstSource — Florida, LLC, a Delaware
limited liability company (“Builders Florida”), Builders FirstSource — Northeast
Group, LLC, a Delaware limited liability company (“Builders Northeast”),
Builders FirstSource - Ohio Valley, LLC, a Delaware limited liability company
(“Builders Ohio”), Builders FirstSource - Texas Group, L.P., a Texas limited
partnership (“Builders Texas Group”), Builders FirstSource - Texas Installed
Sales, L.P., a Texas limited partnership (“Builders Texas Installed”), Builders
FirstSource — South Texas, L.P., a Texas limited partnership (“Builders South
Texas” and together with Builders Dallas, Builders Atlantic, Builders Raleigh,
Builders Southeast, Builders Florida, Builders Northeast, Builders Ohio,
Builders Texas Group and Builders Texas Installed, each individually a
“Borrower” and collectively, “Borrowers”) and the companies listed on Schedule 1
hereto (each individually a “Guarantor” and collectively, “Guarantors”).
W I T N E S S E T H:
WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Loan and Security Agreement, dated December 14,
2007, by and among Agent, Lenders, Borrowers and Guarantors, as amended by
Amendment No. 1 to Loan and Security Agreement, dated as of March 3, 2008 (as
the same now exists and is amended and supplemented pursuant hereto and may
hereafter be further amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”) and the other Financing Agreements;
WHEREAS, Borrowers, Guarantors, Agent and Lenders have agreed to amend certain
provisions of the Loan Agreement on the terms and subject to the conditions set
forth herein;
WHEREAS, by this Amendment No. 2, Agent, Lenders, Borrowers and Guarantors
desire and intend to evidence such amendments;

 

 



--------------------------------------------------------------------------------



 



NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1. Definitions.
(a) Additional Definition. As used herein, the following terms shall have the
meanings given to them below and the Loan Agreement and the other Financing
Agreements shall be deemed and are hereby amended to include, in addition and
not in limitation, the following definitions:
(i) “Amendment No. 2” shall mean Amendment No. 2 to Loan and Security Agreement,
dated November ____, 2010, by and among Agent, Lenders, Borrowers and
Guarantors, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.
(ii) “Gross Availability” shall mean, as of any date of determination, an amount
equal to the Borrowing Base without giving effect to the subtraction of any
Reserves.
(iii) “Ninety Day Average Gross Availability” shall mean, at any time, the daily
average of the Gross Availability for the immediately preceding ninety
(90) calendar days.
(b) Amendments to Definitions. All references to each of the following terms
herein and in the Loan Agreement or any of the other Financing Agreements shall
be deemed and each such reference is hereby amended as follows:
(i) The definition of “Maximum Credit” set forth in Section 1.109 of the Loan
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:
“1.109 “Maximum Credit” shall mean the amount of $150,000,000.”

 

-2-



--------------------------------------------------------------------------------



 



(ii) The definition of “Cash Dominion Threshold” set forth in Section 1.23 of
the Loan Agreement is hereby amended by deleting such definition in its entirety
and replacing it with the following:
“1.23 “Cash Dominion Threshold” shall mean, at any time, the applicable amount
set forth below based on the then Ninety Day Average Gross Availability:

          Ninety Day Average   Cash Dominion   Gross Availability   Threshold  
 
       
Greater than $130,000,000
  $ 18,750,000  
Less than or equal to $130,000,000 and greater than $80,000,000
  $ 16,250,000  
Less than or equal to $80,000,000
  $ 10,000,000”  

(iii) The definition of “Commitment” set forth in Section 1.33 of the Loan
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:
“1.33 “Commitment” shall mean at any time, as to each Lender, the principal
amount set forth next to such Lender’s name on Exhibit A to Amendment No. 2 or
on Schedule 1 to the Assignment and Acceptance Agreement entered into after the
date of Amendment No. 2 pursuant to which such Lender became a Lender hereunder
in accordance with the provisions of Section 13.7 hereof, as the same may be
adjusted from time to time in accordance with the terms hereof; sometimes being
collectively referred to herein as “Commitments”.
(c) Interpretation. For purposes of this Amendment No. 2, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Loan Agreement as amended by this Amendment No. 2.
2. Increase in Maximum Credit. Section 2.3 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:
“2.3 Intentionally Deleted.”
3. Decrease in Maximum Credit. Section 2.4 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:
“2.4 Intentionally Deleted.”
4. Amendment Fee. In consideration of the amendments set forth herein, Borrowers
shall pay to Agent, for the ratable account of those Lenders who have executed
this Amendment No. 2 on or before 2:00 p.m. (Central time) on November 23, 2010,
or Agent, at its option, may charge the loan account of Borrowers maintained by
Agent, an amendment fee in the aggregate amount equal to $50,000, which fee is
fully earned and payable as of the date hereof and shall constitute part of the
Obligations.

 

-3-



--------------------------------------------------------------------------------



 



5. Representations and Warranties. Borrowers and Guarantors represent and
warrant to Agent, Lenders and Issuing Bank the following:
(a) no Default or Event of Default exists or has occurred and is continuing as
of the date of this Amendment No. 2;
(b) this Amendment No. 2 and each other agreement to be executed and delivered
by Borrowers and Guarantors in connection herewith has been duly authorized,
executed and delivered by all necessary action on the part of each Borrower and
Guarantor which is a party hereto and, if necessary, their respective equity
holders and is in full force and effect as of the date hereof, as the case may
be, and the agreements and obligations of each of the Borrowers and Guarantors,
as the case may be, contained herein and therein constitute legal, valid and
binding obligations of each of the Borrowers and Guarantors, enforceable against
them in accordance with their terms, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought;
(c) the execution, delivery and performance of this Amendment No. 2 (i) are all
within each Borrower’s and Guarantor’s corporate, limited partnership or limited
liability company powers and (ii) are not in contravention of applicable law in
any material respect or the terms of any Borrower’s or Guarantor’s certificate
or articles of incorporation, by laws, limited partnership agreement, operating
agreement, or other organizational documentation, or any material indenture,
agreement or undertaking to which any Borrower or Guarantor is a party or by
which any Borrower or Guarantor or its property are bound; and
(d) all of the representations and warranties set forth in the Loan Agreement
and the other Financing Agreements, each as amended hereby, are true and correct
in all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.
6. Conditions Precedent. The amendments contained herein shall only be effective
upon the satisfaction of each of the following conditions precedent in a manner
satisfactory to Agent:
(a) receipt by Agent of counterparts of this Amendment No. 2, duly authorized,
executed and delivered by Borrowers, Guarantors and Required Lenders; and
(b) no Default or Event of Default shall exist or have occurred and be
continuing.

 

-4-



--------------------------------------------------------------------------------



 



7. Effect of this Amendment. Except as expressly set forth herein, no other
amendments, changes or modifications to the Financing Agreements are intended or
implied, and in all other respects the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof and Borrowers and Guarantors shall not be entitled to any
other or further amendment by virtue of the provisions of this Amendment No. 2
or with respect to the subject matter of this Amendment No. 2. To the extent of
any conflict between the terms of this Amendment No. 2 and the other Financing
Agreements, the terms of this Amendment No. 2 shall control. The Loan Agreement
and this Amendment No. 2 shall be read and construed as one agreement.
8. Governing Law. The validity, interpretation and enforcement of this Amendment
No. 2 and any dispute arising out of the relationship among the parties hereto
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.
9. Binding Effect. This Amendment No. 2 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
10. Entire Agreement. This Amendment No. 2 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.
11. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 2.
12. Counterparts. This Amendment No. 2 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 2 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 2. Any party delivering an executed
counterpart of this Amendment No. 2 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 2, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 2.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-5-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

              WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent and a Lender    
 
            By:   /s/ Laura D. Wheeland              
 
  Name:   Laura Wheeland    
 
  Title:   Vice President    

[SIGNATURES CONTINUED ON NEXT PAGE]
Amendment No. 2 to LSA

 

 



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

                      BUILDERS FIRSTSOURCE — NORTHEAST GROUP, LLC
BUILDERS FIRSTSOURCE — DALLAS, LLC
BUILDERS FIRSTSOURCE — FLORIDA, LLC
BUILDERS FIRSTSOURCE — OHIO VALLEY, LLC
BUILDERS FIRSTSOURCE — ATLANTIC GROUP, LLC
BUILDERS FIRSTSOURCE — RALEIGH, LLC
BUILDERS FIRSTSOURCE — SOUTHEAST GROUP, LLC
BUILDERS FIRSTSOURCE — TEXAS GROUP, L.P.
        By: Builders FirstSource — Texas GenPar, LLC, its General Partner    
BUILDERS FIRSTSOURCE — SOUTH TEXAS, L.P.         By: BFS Texas, LLC, its General
Partner     BUILDERS FIRSTSOURCE — TEXAS INSTALLED SALES, L.P.         By: BFS
Texas, LLC, its General Partner     BUILDERS FIRSTSOURCE, INC.
BUILDERS FIRSTSOURCE HOLDINGS, INC
BUILDERS FIRSTSOURCE — COLORADO GROUP, LLC
BUILDERS FIRSTSOURCE — COLORADO, LLC
BFS, LLC
BUILDERS FIRSTSOURCE — FLORIDA DESIGN CENTER, LLC
BUILDERS FIRSTSOURCE — TEXAS GENPAR, LLC
BUILDERS FIRSTSOURCE — MBS, LLC
BFS TEXAS, LLC
BFS IP, LLC
BUILDERS FIRSTSOURCE — INTELLECTUAL PROPERTY, L.P.         By: BFS IP, LLC, its
General Partner     CCWP, INC.
 
                    By:   /s/ M. Chad Crow                  
 
      Name:   Chad Crow    
 
      Title:   Senior Vice President — Finance    
 
          and Chief Financial Officer    

[SIGNATURES CONTINUED ON NEXT PAGE]
Amendment No. 2 to LSA

 

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC, as a Lender
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director        By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa   
    Title:   Associate Director   

Amendment No. 2 to LSA

 

 



--------------------------------------------------------------------------------



 



         

            GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender
      By:   /s/ Philip F. Carfora         Name:   Philip F. Carfora       
Title:   Duly Authorized Agent   

Amendment No. 2 to LSA

 

 



--------------------------------------------------------------------------------



 



         

            PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Alex M. Council IV         Name:   Alex M. Council IV       
Title:   Vice President   

Amendment No. 2 to LSA

 

 



--------------------------------------------------------------------------------



 



Schedule 1
to
Amendment No. 2 to Loan and Security Agreement
Guarantors
Builders FirstSource, Inc., a Delaware corporation (“Parent”)
Builders FirstSource Holdings, Inc., a Delaware corporation (“Builders
Holdings”)
Builders FirstSource — Colorado Group, LLC, a Delaware limited liability company
(“Builders Colorado Group”)
Builders FirstSource — Texas GenPar, LLC, a Delaware limited liability company
(“Builders Texas GenPar”)
Builders FirstSource — MBS, LLC, a Delaware limited liability company (“Builders
MBS”)
Builders FirstSource — Florida Design Center, LLC, a Delaware limited liability
company (“Builders Design”)
BFS, LLC, a Delaware limited liability company (“BFS”)
Builders FirstSource — Colorado, LLC, a Delaware limited liability company
(“Builders Colorado”)
BFS Texas, LLC, a Delaware limited liability company (“BFS Texas”)
BFS IP, LLC, a Delaware limited liability company (“BFS IP”)
CCWP, Inc., a South Carolina corporation (“CCWP”)
Builders FirstSource — Intellectual Property, L.P., a Texas limited partnership
(“Builders Intellectual”)
Amendment No. 2 to LSA

 

 



--------------------------------------------------------------------------------



 



Exhibit A
to
Amendment No. 2 to Loan and Security Agreement
Commitments

          Lender   Commitment  
Wells Fargo Bank, National Association
  $ 64,285,500  
UBS Loan Finance LLC
  $ 32,143,500  
General Electric Capital Corporation
  $ 30,000,000  
SunTrust Bank
  $ 12,856,500  
PNC Bank, National Association
  $ 10,714,500  
 
     
 
       
Total
  $ 150,000,000  
 
     

Amendment No. 2 to LSA

 

 